Citation Nr: 0001616	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  96-01 150	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted, which 
is sufficient to reopen a claim of entitlement to service 
connection for residuals of a left ankle injury.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Esq.



FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
August 1964 to August 1966.

2.	On November 8, 1999, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Phoenix, 
Arizona, that the veteran died on September [redacted], 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).  Although this matter is 
currently before the Board on remand from the United States 
Court of Appeals for Veterans Claims (known as the United 
Stated Court of Veterans Appeals prior to March 11, 1999) 
(hereinafter, "the Court"), such a procedural posture does 
not change the appropriate remedy of dismissal, when a 
veteran dies during the pendency of an appeal.  See Landicho, 
7 Vet. App. at 54.  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 



